COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Brian Duane Noel v. Oakbend Medical Center

Appellate case number:    01-21-00206-CV

Trial court case number: 19-DCV-265821

Trial court:              458th District Court of Fort Bend County

       Appellant Brian Duane Noel’s motion for en banc reconsideration is denied as untimely.
       It is so ORDERED.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.


Date: September 29, 2022